STEPHENSON, Justice,
dissenting.
It is my view that the majority opinion adds a new dimension to RCr 9.48 regarding separation of witnesses not contemplated by the rule and not contemplated by RCr 9.52 (avowals). An exercise of discretion by the trial judge on whether a witness be allowed to testify after violating the rule should depend on all the circumstances surrounding the violation. There is nothing in RCr 9.48 to even suggest that the testimony to be offered by the witness is relevant to this decision. The question is whether the witness should be allowed to testify, not whether an objection to a question sustained by the court should be put in the record by avowal (RCr 9.52).
*228The majority opinion requires the trial court to permit an avowal of the nature and substance of the testimony to be offered by the witness for the purpose of determining if the exclusion was prejudicial. This injects an additional factor that should not be considered in a determination of whether a violation of RCr 9.48 justified a decision by the trial court to decline to permit a witness to testify. The majority opinion will complicate what is now a straight-forward determination to be made by the trial court in the exercise of sound discretion.
Accordingly, I dissent from this holding in the majority opinion.